Johnson, Judge:
This appeal for reappraisement has been sub- . mitted for decision upon the following stipulation of counsel for the respective parties:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the market value or the price of the merchandise manufactured by Shuman & 'Schroeder covered by the invoice embraced in the above appeal to reappraisement at which time such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for export to the United States including cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was the appraised value less the amount added under duress.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
*609IT IS FURTHER STIPULATED AND AGREED that the Appeal to Reap-praisement enumerated above may be submitted on the foregoing stipulation.
On the agreed facts, I find that the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise manufactured by Schumann and Schreider1 covered by the invoice involved herein, and that such value is the appraised value, less the amount added under duress.
Judgment will be rendered accordingly.

 According to the papers on file, this is the correct name of the firm referred to in the Stipulation as Shuman and Schroeder.